DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claim 1 cancelled claims 3-5 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the 103 rejection of claim 1 Applicant asserts:
In order to further differentiate the claimed invention from the cited references, the independent claim is further amended by reciting that the thermal model provides more than one of the time course of the heating operation and the cooling operation based on predetermined different thermal boundary conditions. Applicant respectfully submits that Steck, Matthias, De Arroyabe, Lazarov and Jackson, even if considered in combination, fail to teach or suggest the claim features of the multiple time course of the heating operation and the cooling operation In response:
The examiner respectfully disagrees and points to the rejection of claim 1 where the Examiner uses the combined teaching of Steck, Matthias, De Arroyobe, Lazarov and Saita to teach the claim language of claim 1 as specified below.
In regards to the 103 rejection of claim 1 Applicant asserts:
Notably, the claimed invention clearly defines that the thermal model utilizes not only the heating behavior of the precharging resistor, but also the "cooling" behavior.  
In response:
The examiner respectfully disagrees and points to the rejection of claim 1 where the Examiner uses the combined teaching of Steck, Matthias, De Arroyobe, Lazarov and Saita to teach the claim language of claim 1 as specified below.
In regards to the 103 rejection of claim 1 Applicant asserts:
claim 1 is further amended to further specify the features of the heating and cooling models by reciting:
✓ the thermal model replicates the time course of the heating operation and
the cooling operation, such that a first point of time is determined, at which
the connection between the electric supply unit and the intermediate circuit
are blocked with the temperature of the precharging resistor given by the
thermal model, and
✓ a second point of time is determined, at which the connection between the electric supply unit and the intermediate circuit are renewed with the temperature of the precharging resistor given by the thermal model.
Applicant respectfully submits that Steck, Matthias, De Arroyabe, Lazarov and Jackson, even if considered in combination, fail to teach or suggest the added claim features as well.
In response:
The examiner respectfully disagrees and points to the rejection of claim 1 where the Examiner uses the combined teaching of Steck, Matthias, De Arroyobe, Lazarov 

In response to applicants remaining arguments:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following subject matter must be shown or the feature(s) canceled from the claim(s):
Claim 1 recites “a method for controlling a precharging circuit “and “a precharging resistor of the precharging circuit”
However the precharging circuit is not clearly identified in the drawings.
Specifically, based on Fig. 1 and the specification which recites:
 [0026] The control unit 23 can have a printed circuit board 28, which likewise can have a temperature sensor 29 for recording a circuit board temperature 30.
[0027] “a switching element 31 is switched by the control unit 23 to be electrically conductive or closed by means of a precharging circuit 30”
[0028] “when the capacitance C has been charged is the precharging circuit 30 bridged by means of the contactor 21”
It is unclear from the cited above specification what is identified as the precharging circuit as claimed.
 As to claim 1, wherein the model replicates the time course of a heating operation and/or a cooling operation of the precharging resistor.”  and “wherein a cooling rate and a cooling gradient of the precharging resistor is determined by the thermal model, such that the thermal model replicate the cooling operation over time”
As to claim 6, “wherein, as the model, a characteristic diagram is provided, which assigns an output value of the temperature to each input parameter combination.” 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the predetermined different thermal boundary conditions “ which lack antecedence basis. 
Examiner will examine/interpret as “predetermined different thermal boundary conditions “.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the thermal model provides more than one of the time course of the heating operation and the cooling operation based on the predetermined different thermal boundary conditions” which lacks antecedent basis.
It is unclear what is meant by “the predetermined different thermal boundary conditions”
Claims 2 and 6-9 are included in this rejection based on their dependence on claim 1.
Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck (US 20130214705) in view of Matthias (US 20100173179) in view of DE ARROYABE (US 20150364740) in view of Lazarov (US 20120218022) in view of Saita (US5359352).
As to claim 1, Steck discloses a method for controlling a precharging circuit (Fig. 1 and 2 precharging resistor 12, and elements 14 and 16 [0018]), comprising: 
an electric supply unit (battery 100) is coupled to an intermediate circuit having an intermediate circuit capacitance ([0018] …. the electrical load (intermediate circuit), which has a capacitive component, is being charged), 
wherein, through a control unit (Element that closes relay 14 identified as control unit) for connecting the supply unit to the intermediate circuit, an electric current of the supply unit is initially conveyed via a precharging resistor (Fig. 1 pre-charging resistor 12) of the precharging circuit and then the precharging resistor is bridged (Current flows through the battery 10 to charge the electrical load. 
Steck further discloses and wherein, prior to a following renewed connection of the supply unit ([0009] renewed precharging of the electrical load via the pre-charging resistor), an overheating criterion for the precharging resistor is checked, and, when the overheating criterion is met, the connection is blocked (If the estimated temperature of the pre-charging resistor exceeds a pre-defined second temperature threshold value then a (renewed) pre-charging of the electrical load via the pre-charging resistor can be prevented [0009]). 
Steck further discloses wherein as an overheating criterion, it is checked whether a temperature of the precharging resistor lies above a predetermined threshold value (If the estimated temperature of the pre-charging resistor exceeds a pre-defined second temperature threshold value …[0009]), wherein the temperature of the precharging resistor is determined indirectly on the basis of a thermal model of the precharging resistor (…calculates the temperature of the pre-charging resistor 12 using a temperature model. Battery 100 and its method in Fig. 2 identified a “thermal model” because it records several input variables and determines the temperature of a precharging resistor [0005] [0019] [0022]), and the thermal model receives, as input parameters, measured values of the current that are recorded at different points in time (Temperature of the pre-charging resistor 12 is estimated (Fig. 2, S12) based on the regularly recorded current flowing through the pre-charging resistor 12 (Fig. 2 S11-S12). See Fig. 2 where S11-S12 is repeated and therefore measures values of the current that are recorded at different points in time), and a time value (monitoring unit can record a number of switch-on operations per unit time [0005] [0022])
wherein the thermal model replicates a time course of a heating operation (Fig. 2 S12-S14 [0022]-[0023] it is determined if the temperature of the pre-charging resistor 12 is above a first threshold (S13) and below a second threshold (S14). If not, then the method of claim 2 repeats (back to S15 then S11) until the precharging resistor is above the second threshold (S14 to S16). As such the method in Fig 2 replicates a time course of a heating operation) and a cooling operation of the precharging resistor ([0009] of Steck where precharging is prohibited if above the second threshold. Renewed pre-charging can be permitted once more when the estimated temperature of the pre-charging resistor falls below a pre-defined third temperature threshold value. As such Steck’s model replicates a cooling of the precharging resistor over time).
Steck further discloses wherein the thermal model replicates the time course of the heating operation (Fig. 2 S12-S14 [0022]-[0023]) and the cooling operation ([0009]), such that a first point of time is determined, at which the connection between the electric supply unit (battery 100) and the intermediate circuit (load) are blocked with the temperature of the precharging resistor given by the thermal model (If the estimated temperature of the pre-charging resistor exceeds a pre-defined second temperature threshold value then a (renewed) pre-charging of the electrical load via the pre-charging resistor can be prevented [0009]). See also Fig. 2 S16 [0023] where if precharging resistor is above second threshold, further pre-charging operation (where the electric load is precharged via precharging resistor) is blocked), and 
wherein a second point of time is determined, at which the connection between the electric supply unit and the intermediate circuit are renewed with the temperature of the precharging resistor given by the thermal model ([0009] Renewed pre-charging can be permitted once more when the estimated temperature of the pre-charging resistor falls below a pre-defined third temperature threshold value).
wherein the thermal model provides more than one of the time course of the heating operation and the cooling operation (Fig. 2 S12-S14 [0022]-[0023] showing the time course of heating operation and [0009] of Steck showing the time course of cooling operation as specified above) based on the predetermined different thermal boundary conditions (Fig. 2 S12-S14 [0009] [0022]-[0023] second temperature threshold boundary where the precharging is blocked (during heating) and the third temperature threshold boundary where the precharging operation is renewed (during cooling i.e.  “pre-charging resistor falls below…”) is identified).
Steck does not disclose the thermal model receives, as input parameters, measured values of a temperature of a shunt resistor element and a temperature of a printed circuit board of the precharging circuit, nor wherein the current is measured with the shunt resistor, and at least one temperature sensor is provided at the shunt resistor and the printed circuit board to measure the temperature of the shunt resistor element and the temperature of the printed circuit board  nor wherein the precharging resistor is arranged within a predetermined distance from the shunt resistor and the printed circuit board  nor wherein the thermal model of the precharging resistor includes determining a power dissipation in the precharging resistor and a heating and a cooling of the shunt resistor and the printed circuit board, nor wherein a cooling rate and a cooling gradient of the precharging resistor is determined by the thermal model, such that the thermal model replicate the cooling operation over time.
Regarding the thermal model receiv[ing], as input parameters, measured values of a temperature of a shunt resistor element.
Matthias teaches the model receives, as input parameters, measured values of a temperature of a shunt resistor element (See [0030] FIG. 3 of Matthias shows a timing graph (model) of the temperatures TB1, TB2, TB of the first resistor 11 (shunt resistor element) and second resistor 12 (pre-charging resistor).
It would have been obvious to a person of ordinary skill in the art to modify the model of Steck to include the thermal model receiving, as input parameters measured values of a temperature of a shunt resistor element, in order to use the temperature of the precharging and shunt resistor to furnish a protection circuit to prevent overheating of the supply unit as taught by Matthias ([0030]).
Regarding the thermal model receives, as [an] input parameter measured values of a temperature of a printed circuit board of the precharging circuit 
De Arroyabe teaches the model receives, as an input parameter measured values of a temperature of a printed circuit board of a device ([0010] [0031] and Fig. 4 where the temperature sensor 14 measures the temperature of the storage cell’s circuit board and uses a calculation model to indirectly determine the temperature of the storage cell using the circuit board temperature).
It would have been obvious to a person of ordinary skill in the art to modify the model of Steck to include the thermal model receiving, as an input parameter measured values of a temperature of a printed circuit board of the precharging 
Regarding wherein the current is measured with the shunt resistor, Matthias teaches wherein the current is measured with the shunt resistor (Fig. 2 [0023] The total current I (from the battery3) splits into a first partial current I1 of the first resistor 11 and a second partial current I2 of the second resistor 12.  
It would have been obvious to a person of ordinary skill in the art to modify the method for controlling a precharging circuit of Steck to include wherein the current is measured with the shunt resistor in order to minimize the temperature rise in parallel circuits, thereby prolonging component life.
Regarding at least one temperature sensor is provided at the shunt resistor to measure the temperature of the shunt resistor element,  Matthias further teaches at least one temperature sensor is provided at the shunt resistor to measure the temperature of the shunt resistor element ([0030] and Fig. 3 showing temperature TB1 of resistor 11. As such, temperature sensor is provided “at” the shunt resistor 11).
It would have been obvious to a person of ordinary skill in the art to modify the method of Steck to include at least one temperature sensor is provided at the shunt resistor to measure the temperature of the shunt resistor element, in order to use the temperature of the precharging and shunt resistor to furnish a protection circuit to prevent overheating of the supply unit as taught by Matthias ([0030]).
Regarding at least one temperature sensor is provided at the printed circuit board to measure the temperature of the printed circuit board, De Arroyabe teaches at least one temperature sensor is provided at the printed circuit board to measure the temperature of the printed circuit board (([0010][0031] and Fig. 4 where the temperature sensor 14 measures the temperature of the storage cell’s circuit board).
It would have been obvious to a person of ordinary skill in the art to modify the method of Steck to include at least one temperature sensor is provided at the printed circuit board to measure the temperature of the printed circuit board in order to correctly determine the temperature of the battery 10 in Stecks battery model as taught by DE ARROYABE ([0010] [0007] where the correct temperature of the storage cell is determined by the calculation model that uses its circuit board temperature).
Regarding wherein the precharging resistor is arranged within a predetermined distance from the shunt resistor, Matthias teaches wherein the precharging resistor (Resistor 12) is arranged within a predetermined distance from the shunt resistor (Resistor 11). See Fig. 1 where resistors 11 and 12 are within a housing 1 and thus within a predetermined distance from each other).
It would have been obvious to a person of ordinary skill in the art to modify the method for controlling a precharging circuit of Steck to wherein the precharging resistor is arranged within a predetermined distance from the shunt resistor in order to minimize the size of the battery model containing the battery and precharging and shunt resistors.
wherein the precharging resistor is arranged within a predetermined distance from the printed circuit board, it would be obvious to one of ordinary skill in the art for Steck‘s precharging resistor to be arranged within a predetermined distance from the printed circuit board in order to correctly determine the temperature of the battery 10 in Stecks battery model as taught by DE ARROYABE ([0010] [0007] where the correct temperature of the storage cell is determined by the calculation model that uses its circuit board temperature).
Steck does not disclose wherein the thermal model of the precharging resistor includes determining a power dissipation in the precharging resistor.
Lazarov teaches wherein the thermal model of a resistor includes calculating a power dissipation the resistor ([0024] and Fig. 1 temperature Tr of the sense resistor 14 may be estimated by the ambient temperature plus the increase in the resistor's temperature as a result of the power P dissipated by the resistor 14).  
It would have been obvious to a person of ordinary skill in the art to modify the thermal model of the precharging resistor of Steck to determine a power dissipation in the precharging resistor, as taught by Lazarov in order to accurately estimating the actual temperature of the resistor as taught by Lazarov [0006].
Regarding wherein the thermal model of the precharging resistor includes determining a heating and a cooling of the shunt resistor, Matthias teaches wherein the thermal model of the precharging resistor includes a heating and a cooling of the shunt resistor See [0030] FIG. 3 of Matthias shows a timing graph (model) of the 
It would have been obvious to a person of ordinary skill in the art to modify the thermal model of Steck to include a heating and a cooling of the shunt resistor in order to use the temperature of the precharging and shunt resistor to furnish a protection circuit to prevent overheating of the supply unit as taught by Matthias ([0030]).
Regarding wherein the thermal model of the precharging resistor includes determining a heating and a cooling of the printed circuit board, De Arroyabe teaches wherein the thermal model of a device includes determining a heating and a cooling of the printed circuit board ([0010][0031] and Fig. 4).
It would have been obvious to a person of ordinary skill in the art to modify the thermal model of the precharging resistor includes of Steck to include determining a heating and a cooling of the printed circuit board, in order to correctly determine the temperature of the battery 10 in Stecks battery model as taught by DE ARROYABE ([0010] [0007] where the correct temperature of the storage cell is determined by the calculation model that uses the circuit board temperature).
Regarding wherein a cooling rate and a cooling gradient of the precharging resistor is determined by the thermal model, such that the thermal model replicate the cooling operation over time, Saita teaches wherein a cooling rate and a  (Fig. 10 showing the temperature of a resistor over time wherein when voltage is not applied to the resistor (therefore nor current is conducting through the resistor) the resistors temperature decreases (i.e.cooling) Column 6 lines 33-35 and Column lines 37-47. See Fig. 10 where a cooling rate and gradient is shown after time toff).
It would have been obvious to a person of ordinary skill in the art to modify the thermal model of Steck to include wherein a cooling rate and a cooling gradient of the precharging resistor is determined by the thermal model, such that the thermal model replicate the cooling operation over time, as taught by Saita in order to monitor the temperature of the precharging resistor further tracking is temperature effects on nearby components. 
As to claim 2, Steck in view of Matthias in view of DE ARROYABE in view of Lazarov in view of Saita teaches the method according to claim 1, the temperature of the precharging resistor is determined by the thermal model (…calculates the temperature of the pre-charging resistor 12 using a temperature model [0005] [0019] [0022]), such that the sensor (interpreted as “temperature sensor”) is not provided at the precharging resistor ([0004] of Steck the use of a temperature sensor for measuring the temperature of the pre-charging resistor can be dispensed with).
Steck does not disclose/teach the thermal model utilizing the current measured with the shunt resistor and the measured temperature value of the at least one temperature sensor provided at the shunt resistor and the printed circuit board, such that the sensor is not provided at the precharging resistor.
the thermal model utilizing the current measured with the shunt resistor and the measured temperature value of the at least one temperature sensor provided at the shunt resistor, Matthias teaches the thermal model utilizing the current measured with the shunt resistor (Fig. 2 [0023] The total current I (from the battery3) splits into a first partial current I1 of the first resistor 11 and a second partial current I2 of the second resistor 12) and the measured temperature value of the at least one temperature sensor provided at the shunt resistor ([0030] and Fig. 3 showing temperature TB1 of resistor 11. As such, temperature sensor is provided “at” the shunt resistor 11), such that the sensor is not provided at the precharging resistor (it would be obvious to one of ordinary skill in the art to place the shunt resistor as far away as possible from the precharging resistor in order to minimize the temperature rise in the precharging resistor caused by the shunt resistor. As such Matthias temperature sensor used to measure resistor 11 temperature will not be provided “at” the precharging resistor (12).
It would have been obvious to a person of ordinary skill in the art to modify the thermal model of Steck to include utilizing the current measured with the shunt resistor and the measured temperature value of the at least one temperature sensor provided at the shunt resistor, such that the sensor is not provided at the precharging resistor in order to minimize the temperature rise in parallel circuits, thereby prolonging component life and in order to use the temperature of the shunt resistor to furnish a protection circuit to prevent overheating of the supply unit as taught by Matthias ([0030]).
Regarding the thermal model utilizing the measured temperature value of the at least one temperature sensor provided at the printed circuit board, De Arroyabe teaches at least one temperature sensor is provided at the printed circuit board to measure the temperature of the printed circuit board (([0010][0031] and Fig. 4 where the temperature sensor 14 measures the temperature of the storage cell’s circuit board in order to determine the correct temperature of the storage cell), such that the sensor is not provided at the precharging resistor (Fig. 4 [0031] temperature sensor 14 is placed on the circuit board 3. As such, De Arroyabe teachings of placing the temperature sensor on the circuit board in Fig. 4 will not provide the temperature sensor “at” the precharging resistor).
It would have been obvious to a person of ordinary skill in the art to modify the thermal model of Steck to include utilizing the measured temperature value of the at least one temperature sensor provided at the printed circuit board, such that the sensor is not provided at the precharging resistor in order to correctly determine the temperature of the battery 10 in Stecks battery model as taught by DE ARROYABE ([0010] [0007] where the correct temperature of the storage cell is determined by the calculation model that uses its circuit board temperature).
As to claim 6, Steck in view of Matthias in view of DE ARROYABE in view of Lazarov in view of Saita teaches the method according to claim 1, wherein, as the model, a characteristic diagram is provided ([0030] FIG. 3 of Steck shows a timing graph of the temperatures TB1, TB2, TB of the first resistor 11, second resistor 12) which assigns an output value of the temperature to an input parameter combination ([0006] and Abstract of Steck where the temperature of the pre-charging resistor can be estimated based on a . 
As to claim 8, Steck in view of Matthias in view of DE ARROYABE in view of Lazarov in view of Saita teaches the method according to claim 1, wherein the blocking is maintained for a predetermined cooling time period and subsequently ended ([0009] of Steck Renewed pre-charging can be permitted once more when the estimated temperature of the pre-charging resistor falls below a pre-defined third temperature threshold value). 
As to claim 9, Steck in view of Matthias in view of DE ARROYABE in view of Lazarov in view of Saita teaches a high-voltage battery having a precharging circuit (Fig. 1 of Steck), which has a control unit (control unit that operates switches 14 and 16), which is equipped to carry out a method according to claim 1 (Fig. 1, 2 [0009], [0018], [0019] and [0022] of Steck showing method of claim 1.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck (US 20130214705) in view of Matthias (US 20100173179) in view of DE ARROYABE (US 20150364740) in view of Lazarov (US 20120218022) in view of Saita (US5359352) in view of Jackson (US 20180120169).
As to claim 7, Steck in view of Matthias in view of DE ARROYABE in view of Lazarov in view of Saita teaches the method according to claim 1.
Steck in view of Matthias in view of DE ARROYABE in view of Lazarov does not teach wherein the model is calibrated by physical measurements.
Jackson teaches wherein the model is calibrated by physical measurements. 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Steck to include wherein the model is calibrated by physical measurements, as taught by Jackson in order to ensure the readings obtained from the sensors are accurate as taught by Jackson [00165].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859